Third District Court of Appeal
                                State of Florida

                             Opinion filed July 18, 2018.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D16-2666
                           Lower Tribunal No. 13-9406
                              ________________

                                Sandra Sadlak,
                                     Appellant,

                                         vs.

                         Nationstar Mortgage, LLC,
                                     Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Antonio Arzola, Judge.

      Kenzie N. Sadlak, P.A. and Kenzie N. Sadlak, for appellant.

     Robertson, Anschutz & Schneid, P.L., Cynthia L. Comras, David
Rosenberg, and Jarrett Cooper (Boca Raton), for appellee.

Before LOGUE, LUCK and LINDSEY, JJ.

      PER CURIAM.

      Sandra Sadlak appeals a nonfinal order denying her motion to quash service

of process in a residential foreclosure case, arguing that: (1) the process server’s
return was not regular on its face; (2) the trial court erred in considering testimony

about photographs; and (3) the trial court erred in holding an evidentiary hearing

that was not properly noticed. We affirm, and address only the first issue about the

return of service.*

      Sadlak contends that the return of service was irregular on its face because it

didn’t specify the type of process served, it didn’t identify the title of the lawsuit

against Sadlak or the nature of the lawsuit, and it didn’t specify where Sadlak was

served. To be regular on its face, the return of service must meet the requirements

of the relevant method-of-service statute – in this case, section 48.031 – and the

“Return of execution of process” statute (section 48.21). See Vives v. Wells Fargo

Bank, N.A., 128 So. 3d 9, 15 (Fla. 3d DCA 2012) (“[T]he verified return of service

is not regular on its face because it fails to satisfy the requirements set forth in

sections 48.031(1)(a) and 48.21.”); Robles-Martinez v. Diaz, Reus & Targ, LLP,

88 So. 3d 177, 180-81 (Fla. 3d DCA 2011) (“[T]he verified returns of service were

regular on their face, containing all of the information in compliance with the

specific requirements of section 48.031(1)(a). . . . This determination was made by

simply reviewing the four corners of the return to see if it contained all of the

information required by the applicable statute: Section 48.21, Florida Statutes


* “We review de novo the trial court’s ruling on a motion to quash service of
process.” Morgan Stanley Smith Barney, LLC v. Gibraltar Private Bank & Tr.
Co., 162 So. 3d 1058, 1060 (Fla. 3d DCA 2015).

                                          2
(1979) requires those serving process to record, among other things, the manner of

execution of the process and the name of the person served.” (quotation omitted)).

“A process server’s return which is regular on its face is presumed valid absent

clear and convincing evidence to the contrary.” Vives, 128 So. 3d at 14 (quotation

omitted).

      Section 48.031(1)(a) provides that “[s]ervice of original process is made by

delivering a copy of it to the person to be served with a copy of the complaint,

petition, or other initial pleading or paper.” § 48.031(a)(1), Fla. Stat. (2016).

Service must be done in this manner, and the return must include the following

information:

      Each person who effects service of process shall note on a return-of-
      service form attached thereto, the date and time when it comes to
      hand, the date and time when it is served, the manner of service, the
      name of the person on whom it was served and, if the person is served
      in a representative capacity, the position occupied by the person. The
      return-of-service form must be signed by the person who effects the
      service of process.

Id. § 48.21(1).

      The return of service, here, meets these requirements. The return, contrary

to Sadlak’s claim, says that the process server delivered the summons, complaint,

and lis pendens, which complied with the requirement in section 48.031(1)(a) that

“[s]ervice of original process [be] made by delivering a copy of it to the person to

be served with a copy of the complaint.”



                                           3
      While sections 48.031(1)(a) and 48.21(1) do not require that the return of

service list the title of the case and describe what it is about, the return here did

those things too. It gave the case name as “Plaintiff Nationstar Mortgage LLC; et.

seq. vs. Defendant Sandra Sadlak, et al,” and provided the case number. And the

return of service stated that Sadlak was served with the complaint, which spelled

out the allegations and the nature of the lawsuit.

      Finally, even though sections 48.031(1)(a) and 48.21(1) do not require that

the return list the exact delivery location of the summons and complaint when they

are delivered in person, the return here provided the exact location. Sadlak was

served, the return said, inside her car at 9353 Southwest 227th Street 7-21 (which

is the address of the property subject to the foreclosure action).

      The return was regular on its face, and Sadlak did not present clear and

convincing evidence that she was not served.          Thus, like the trial court, we

presume the return was valid to prove service, and affirm the trial court’s order

denying the motion to quash service of process.

      Affirmed.




                                           4